DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodner et al. (U.S. Application Publication No. 2003/0080128) in view of Muraoka (U.S. Patent No. 4,018,904).
Brodner discloses a container (10) comprising: a neck portion (at 115) having an opening to put contents into and out from the container; an inside container main body (140), in which an accommodating portion that accommodates the contents is formed; and an outside container main body (120), which is formed on an outer periphery side of 
Brodner fails to teach wherein a side peripheral wall of the inside container main body and a side peripheral wall of the outside container main body are in contact with each other and are formed as a double accumulating portion along an entire side peripheral wall of the inside container main body.
Muraoka teaches that it is known in the art to manufacture a container wherein a side peripheral wall of the inside container main body and a side peripheral wall of the outside container main body are in contact with each other and are formed as a double accumulating portion along an entire side peripheral wall of the inside container main body (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the wall portions to be in contact, as taught by Muraoka, in order to make the container more rigid along the side and since such a modification would be a substitution of one known arrangement for another. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodner and Muraoka in view of Kah, Jr. (U.S. Patent No. 9,750,359).
Kah teaches that it is known in the art to weld layers of dual walled containers together (col. 1, line 19-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have welded the outside and inside containers together, in order to ensure the components of the container were secured together.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodner and Muraoka in view of Melton (U.S. Patent No. 9,307,853).
Melton teaches that it is known in the art to manufacture a double walled container wherein a thickness of the side peripheral wall of the inside container main body is smaller than a thickness of the side peripheral wall of the outside container main body (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the walls with different thickness, in order to adjust the material used and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claims 5, 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodner and Muraoka in view of Heisner et al. (U.S. Application Publication No. 2014/0138394).
The modified container of Brodner teaches all the claimed wherein the side peripheral wall of the outside container main body is configured to be squeezed (all material can be squeezed to some extent), but fails to teach wherein a cross section of the outside container main body is substantially perpendicular to the side peripheral wall of the outside container main body, and a thickness of the side peripheral wall of the outside container main body gradually decreases along a direction from a portion of a circumference of the cross section at the largest width of the cross section to a different portion of the circumference of the cross section at the smallest width of the cross section.
Heisner teaches that it is known in the art to manufacture a container wherein a cross section of the container main body is substantially perpendicular to the side peripheral wall of the outside container main body, and a thickness of the side peripheral wall of the container main body gradually decreases along a direction from a portion of a circumference of the cross section at the largest width of the cross section to a different portion of the circumference of the cross section at the smallest width of the cross section (Fig. 6).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with varying thickness, as taught by Heisner, in order to provide the container with a gripping area.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



	 .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733